DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US Publication No.: US 2018/0299602 A1, “Takeda”) in view of Takahashi et al (US Publication No.: US 2013/0286358 A1, “Takahashi”). 
Regarding Claim 1, Takeda discloses a polarizing element (Figure 1), comprising:
A metal portion extending in one direction (Figure 1, metal portion 15), the metal portions being in contact with the substrate (Figure 1, metal portion 15 is in contact with substrate 11);
A light absorbing portion stacked on a surface of the metal portion that faces away from the substrate having a width that is greater than a width of the metal portion in a cross-sectional view (Figure 1, light absorbing portion 14 faces away from the substrate 11 and has a greater width than the metal portion 15; Paragraph 0028); and
A silicon oxide film covering a side surface of the metal portion (Figure 1, silicon oxide film 16; Paragraph 0039), wherein

Takeda fails to disclose a substrate including a first groove and a second groove, wherein the metal portion extends between the first groove and the second groove; and the silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the light absorbing portion.
However, Takahashi discloses a similar element comprising a substrate including a first groove and a second groove, wherein the metal portion extends between the first groove and the second groove; and the silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the light absorbing portion (Takahashi, Figure 31, as annotated below, substrate quartz crystal, metal portion AlSi, light absorbing portion Ta, silicon oxide film SiO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Takeda to include grooves in the substrate and a silicon oxide film covering the entirety of the element as disclosed by Takahashi. One would have been motivated to do so for the purpose of improving reliability and moisture resistance thereby achieving excellent coatability (Takahashi, Paragraph 0121). 


    PNG
    media_image1.png
    694
    616
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    589
    media_image2.png
    Greyscale


Regarding Claim 2, Takeda in view of Takahashi discloses the polarizing element according to claim 1, wherein a thickness of the silicon oxide film at a bottom portion of a groove between the metal portion and another metal portion adjacent to the metal portion is less than a thickness of the silicon oxide film at the side surface of the metal portion (Takeda, Figure 1, as annotated below, where the silicon oxide film 16 is not disposed at a bottom portion of the groove and so has a thickness of zero, which is less than a thickness of the silicon oxide film 16 at the side surface of the metal portion).

    PNG
    media_image3.png
    694
    616
    media_image3.png
    Greyscale


Regarding Claim 3, Takeda in view of Takahashi discloses the polarizing element according to claim 2, wherein the silicon oxide film is not provided at the bottom portion of the groove (Takeda, Figure 1, as annotated in the rejection of claim 2 above, discloses that the silicon oxide film 16 is not provided at the bottom portion of the groove). 

Regarding Claim 4, Takeda in view of Takahashi discloses the polarizing element according to claim 1, wherein a thickness of the silicon oxide film at an opposite side of the light absorbing portion from the metal portion is less than a thickness of the silicon oxide film at the side surface of the metal portion (Takeda, Figure 1, the silicon oxide film 16 is not provided at an opposite side of the light absorbing portion 14 and so would have a thickness of zero, which is less than a thickness of the silicon oxide film at the side surface of the metal portion).

Regarding Claim 5, Takeda in view of Takahashi discloses the polarizing element according to claim 4, wherein the silicon oxide film is not provided at an opposite side of the light absorbing portion from the metal portion (Takeda, Figure 1, the silicon oxide film 16 is not provided at an opposite side of the light absorbing portion 14). 


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Takahashi and An et al (US Publication No.: US 2018/0059301 A1 of record, “An”).
Regarding Claim 6, Takeda discloses a polarizing element (Figure 1), comprising:
A metal portion extending in one direction (Figure 1, metal portion 15), the metal portions being in contact with the substrate (Figure 1, metal portion 15 is in contact with substrate 11);
A light absorbing portion stacked on a surface of the metal portion that faces away from the substrate having a width that is greater than a width of the metal portion in a cross-sectional view (Figure 1, light absorbing portion 14 faces away from the substrate 11 and has a greater width than the metal portion 15; Paragraph 0028); and
A silicon oxide film covering a side surface of the metal portion (Figure 1, silicon oxide film 16; Paragraph 0039), wherein
A sum of a thickness of the silicon oxide film and a width of the metal portion is less than or equal to a width of the light absorbing portion in a cross-sectional view (Figure 1, as annotated below, a sum of a thickness of the silicon oxide film 16 and a width of the metal portion 15 is equal to a width of the light absorbing portion 14).

However, Takahashi discloses a similar element comprising a substrate including a first groove and a second groove, wherein the metal portion extends between the first groove and the second groove; and the silicon oxide film covering a side surface of the first groove, a side surface of the second groove, and a side surface of the light absorbing portion (Takahashi, Figure 31, as annotated below, substrate quartz crystal, metal portion AlSi, light absorbing portion Ta, silicon oxide film SiO2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Takeda to include grooves in the substrate and a silicon oxide film covering the entirety of the element as disclosed by Takahashi. One would have been motivated to do so for the purpose of improving reliability and moisture resistance thereby achieving excellent coatability (Takahashi, Paragraph 0121). 
	Takeda also fails to disclose a liquid crystal apparatus, comprising a liquid crystal panel, wherein the polarizing element is provided at at least one of a light incident side and a light emission side of the liquid crystal panel.
	However, An discloses a liquid crystal apparatus, comprising a liquid crystal panel, wherein the polarizing element is provided at at least one of a light incident side and a light emission side of the liquid crystal panel (An, Figure 5 and Figure 21, liquid crystal panel 300, where the polarizing element WG is disposed on a light incident side).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizing element as disclosed by Takeda to have it disposed in a liquid crystal apparatus as disclosed by An. One would have been motivated to do so for the purpose of producing a liquid crystal display apparatus that may recycle light thereby improving light efficiency and reducing power consumption (An, Paragraph 0066). 

	Regarding Claim 7, Takeda in view of An and Takahashi discloses an electronic apparatus, comprising the liquid crystal display apparatus according to claim 6 (Takeda, Paragraph 0003). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871